Citation Nr: 0926198	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-22 204	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10% for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10% for 
hypothyroidism.

4.  Entitlement to an initial rating in excess of 10% for 
left ankle arthritis.

5.  Entitlement to an initial rating in excess of 10% for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 2006.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2006 rating action that granted 
service connection and assigned initial 10% ratings each for 
GERD, hypothyroidism, and left ankle arthritis, and an 
initial noncompensable rating for hypertension; and denied 
service connection for bilateral hearing loss and a bilateral 
knee disability.  Because the claims for higher initial 
ratings involve requests for higher ratings following the 
initial grants of service connection, the Board has 
characterized them in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
This appeal also arises from a December 2007 rating action 
that denied service connection for sleep apnea.

By rating action of June 2008, the RO granted a temporary 
total rating of 100% under the provisions of 38 C.F.R. § 4.30 
(2008) for residuals of left ankle surgery from 31 May 
through July 2007; a schedular 10% rating was restored from 
August 2007.

With respect to the issue of service connection for a 
bilateral knee disability, the Board notes that service 
connection was granted by rating action of June 2008; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.   

With respect to the claims for service connection for 
bilateral hearing loss and an initial compensable rating for 
hypertension, the Board notes that a Notice of Disagreement 
was filed in July 2007.  By rating action of June 2008, the 
RO granted an initial 10% rating for hypertension; the matter 
of an initial rating in excess of 10% remained for appellate 
consideration.  A Statement of the Case (SOC) which included 
the issue of service connection for bilateral hearing loss 
was issued in June 2008, but failed to include the issue of 
an initial rating in excess of 10% for hypertension.  The 
Veteran did not perfect his appeal with respect to the issue 
of service connection for bilateral hearing loss by filing a 
Substantive Appeal.

In March 2009, the Veteran and his wife at the RO testified 
at a Board videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

By rating action of June 2008, the RO granted an initial 10% 
rating for hypertension.  Although the matter of an initial 
rating in excess of 10% remained for appellate consideration, 
the June 2008 SOC failed to include that issue.  The Board 
finds that due process of law requires the RO to issue an SOC 
on that issue, and notify the Veteran and his representative 
of the requirement to file a timely Substantive Appeal in 
order to perfect any appeal with respect to that issue.

Subsequent to the issuance of the SOC in June 2008, the 
veteran's representative submitted additional medical 
evidence to the Board in April 2009 in connection with the 
claim for service connection for sleep apnea, but did not 
waive the veteran's right to have that evidence initially 
reviewed by the RO.  38 C.F.R. § 20.1304(c) (2008) provides 
that any pertinent evidence submitted by an appellant or his 
representative which is accepted by the Board must be 
referred to the RO for review, unless this procedural right 
is waived by the appellant or representative.  Under the 
circumstances, the Board finds that the issue of service 
connection for sleep apnea must be remanded to the RO for 
readjudication with initial consideration of that additional 
evidence prior to a Board decision on appeal.

In his July 2008 Substantive Appeal, the Veteran stated that 
his left ankle disability had worsened since the last VA 
examination in August 2007.  At the March 2009 Board hearing, 
the Veteran testified that his GERD, hypothyroidism, and left 
ankle disability had all worsened since his last VA 
examination in August 2007. 

Where the record does not adequately reveal the current state 
of disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2008); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded VA gastrointestinal, 
endocrine, and orthopedic examinations to determine the 
current extent and degrees of severity of his service-
connected GERD, hypothyroid, and left ankle disabilities, 
respectively.  Under the circumstances, the Board finds that 
this case must be remanded to the RO to obtain such new 
examinations to resolve the higher rating issues on appeal.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for any scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

Prior to the examinations, the RO should contact the Veteran 
and request him to sign and submit written authorization, 
following the current procedures in 38 C.F.R. § 3.159, 
permitting the release to the VA of copies of the complete 
clinical records of any treatment and evaluation for GERD, 
hypothyroidism, a left ankle disability, and sleep apnea from 
March 2008 up to the present time at the 55th Medical Group, 
Offutt Air Force Base, Nebraska 68113.  The RO should 
thereafter obtain all such records and associate them with 
the claims folder.  Under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

On remand, the RO should also obtain any records of 
outstanding treatment and evaluation of the Veteran for GERD, 
hypothyroidism, a left ankle disability, and sleep apnea at 
the Omaha, Nebraska VA Medical Center (VAMC) from 2008 up to 
the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted 
above, under 38 C.F.R. § 3.159(b) efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Omaha, 
Nebraska VAMC copies of any records of 
outstanding treatment and evaluation of 
the Veteran for GERD, hypothyroidism, a 
left ankle disability, and sleep apnea 
from 2008 up to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  The RO should contact the Veteran and 
request him to sign and submit written 
authorization permitting the release to 
the VA of copies of the complete clinical 
records of any treatment and evaluation 
for GERD, hypothyroidism, a left ankle 
disability, and sleep apnea from March 
2008 up to the present time at the 55th 
Medical Group, Offutt Air Force Base, 
Nebraska 68113.

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo VA 
gastrointestinal, endocrine, and 
orthopedic examinations by physicians to 
determine the extent and degrees of 
severity of his GERD, hypothyroidism, and 
left ankle disability, respectively, and 
how they impair him industrially.  The 
entire claims folder must be made 
available to each physician designated to 
examine the veteran, and the examination 
reports should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The gastrointestinal examiner should 
report all clinical findings pertaining 
to GERD, to include whether (a) there is 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal arm or shoulder 
pain; and (b) there are symptoms of pain, 
vomiting, material weight loss, 
hematemesis, melena, or moderate anemia.  
He should also comment as to whether (a) 
there is persistently recurrent 
epigastric distress that is productive of 
considerable impairment of health, or (b) 
there are symptom combinations that are 
productive of severe impairment of 
health.

The endocrine examiner should report all 
clinical findings pertaining to 
hypothyroidism, to include whether 
continuous medication is required for 
control, and whether there is 
fatigability, constipation, mental 
sluggishness or disturbance (dementia, 
slowing of thought, depression), muscular 
weakness, weight gain, cold intolerance, 
cardiovascular involvement, bradycardia 
(less than 60 beats per minute), or 
sleepiness. 

The orthopedic examiner should report all 
clinical findings pertaining to the left 
ankle, including range of motion studies 
of the ankle expressed in degrees, and 
whether there is loss of use of the left 
foot.  The physician should specifically 
comment as to whether the Veteran has 
limited left ankle motion that is 
moderate or marked, and whether there is 
ankle ankylosis.  If any ankylosis is 
demonstrated, the doctor should specify 
whether it is in plantar flexion, less 
than 30 degrees; in plantar flexion 
between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees; or 
in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 
10 degrees or with abduction, adduction, 
inversion, or eversion deformity.  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
left ankle.  If pain on motion is 
observed, he should indicate the point at 
which pain begins.  He should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
left ankle due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. 

Each physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of any examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the sleep apnea 
service connection claim and the claims 
for higher initial ratings for GERD, 
hypothyroidism, and left ankle arthritis 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
Veteran fails to report for any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

8.  If the sleep apnea service connection 
claim remains denied, and unless the 
GERD, hypothyroidism, and left ankle 
arthritis higher rating benefits sought 
on appeal are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

9.  The RO should issue the Veteran and 
his representative a SOC on the issue of 
an initial rating in excess of 10% for 
hypertension, and notify them of the 
requirement to file a timely Substantive 
Appeal in order to perfect any appeal 
with respect to that issue.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

